Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a first office action in response to application filed, with the above serial number, on 18 December 2020 in which claims 1-15 are presented for examination. Claims 1-15 are therefore pending in the application. 

Drawings
The drawings are objected to because in Fig. 1, “Funtional Layer” is a typo; .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Exemplary claim 9 recites:
“a hierarchy of a plurality of functional layers configured to perform one or more functions in response to the received one or more operator commands, the hierarchy of the plurality of functional layers including a first set of a plurality of functional layers and at least an additional set of a plurality of functional layers, the first set of the plurality of functional layers including one or more upper functional layers and one or more lower functional layers, the one or more upper functional layers configured to provide a greater level of automation than the one or more lower functional layers, the additional set of the plurality of functional layers including one or more upper functional layers and one or more lower functional layers, the one or more upper functional layers configured to provide a greater level of automation than the one or more lower functional layers, 
each functional layer of the plurality of functional layers comprising: 
a plurality of applications; 
an arbitrator configured to dynamically select an appropriate input source for the plurality of applications; 
an application selector configured to dynamically select an application of the plurality of applications to perform the one or more functions; and 
a default safe fallback module configured to selectively provide a substantially safe operation for each functional layer of the plurality of functional layers to perform, 
each upper functional layer of the one or more upper functional layers of the first set of the plurality of functional layers configured to dynamically provide one or more commands to at least one of a lower functional layer of the one or more lower functional layers of the first set of the plurality of functional layers, a lower functional layer of the one or more lower functional layers of the at least one additional set of the plurality of functional layers, or an equivalent upper functional layer of the at least one additional set of the plurality of functional layers, 
each lower functional layer of the one or more layer functional layers of the first set and the at least one additional set of the plurality of functional layers configured to provide a lower level of automation than each upper functional layer of the one or more upper functional layers of the first set of the plurality of functional layers, the equivalent upper functional layer of the at least one additional set of the plurality of functional layers configured to provide a substantially similar level of automation as the upper functional layer of the one or more upper functional layers of the first set of the plurality of functional layers, 
each lower functional layer of the one or more lower functional layers of the first set of the plurality of functional layers configured to provide one or more status outputs to each upper functional layer of the one or more upper functional layers of the first set of the plurality of functional layers, each upper functional layer of the one or more upper functional layers of the first set of the plurality of functional layers configured to provide a greater level of automation than each lower functional layer of the one or more lower functional layers of the first set of the plurality of functional layers, 
each lower functional layer of the one or more lower functional layers of the at least one additional set of the plurality of functional layers configured to provide one or more status outputs to each upper functional layer of the one or more upper functional layers of the at least one additional set of the plurality of functional layers, each upper functional layer of the one or more upper functional layers of the at least one additional set of the plurality of functional layers configured to provide a greater level of automation than each lower functional layer of the one or more lower functional layers of the at least one additional set of the plurality of functional layers…”
As the bolded limitations emphasize, it is indefinite if the repetitive language is for emphasis or different levels of greater or lesser automation or another reason. Claims 1, 15 have similar indefiniteness with fewer instances.
The term “substantially safe” in claims 1, 2, 9, 10 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The “system” claim is not to a process, machine, manufacture, or composition of matter. The claimed element’s “input interfaces”, “hierarchy of a plurality of functional layers”, “applications”, “module”, etc. are non-structural limitations, and in light of the specification these are disclosed as being software (e.g., par. 0028 “when the operator is an Al agent, the one or more operator input interfaces 108 may include, but are not required to include, one or more software or hardware mechanisms for an artificial pilot machine interface (APMI)”). A machine must comprise (at least one) structural element/limitations that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP 2106 II.(A)). Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture, or composition of matter, patentable eligible category subject matter.
In order to expedite a comprehensive examination of the instant application, the claims rejected under 35 U.S.C.101 (non-statutory) above, are further rejected as set forth below in anticipation of applicant amending these claims to place them within the admissible statutory categories of invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ridings et al (hereinafter “Ridings”, 2019/0332103).
As per Claim 1, Ridings discloses a hierarchical automation system, comprising:
one or more operator input interfaces configured to receive one or more operator commands from an operator (at least paragraph 42; command and control (i.e. operator input)); and 
a hierarchy of a plurality of functional layers configured to perform one or more functions in response to the received one or more operator commands, the hierarchy of the plurality of functional layers including one or more upper functional layers and one or more lower functional layers, the one or more upper functional layers configured to provide a greater level of automation than the one or more lower functional layers (at least paragraph 50-56, Table 1-2; different PACT levels, each having different level of Human-Machine Interaction/ Operator involvement), 
each functional layer of the plurality of functional layers comprising: 
a plurality of applications (at least paragraph 56, 70-75, Table 2; eg. speed control and altitude control applications in automated mode and manual pilot mode); 
an arbitrator configured to dynamically select an appropriate input source for the plurality of applications (at least Fig. 2, Table 2; flowchart showing various conditions for decision making including whether to be automated or operator made); 
an application selector configured to dynamically select an application of the plurality of applications to perform the one or more functions (at least paragraph 56, 70-75, Table 2); and 
a default safe fallback module configured to selectively provide a substantially safe operation for each functional layer of the plurality of functional layers to perform (at least paragraph 57, 4-12; safest option; operator approval of decision mandated, desirable, etc if there is a hazard), 
each upper functional layer of the one or more upper functional layers configured to dynamically provide one or more commands to at least one lower functional layer of the one or more lower functional layers, the at least one lower functional layer of the one or more lower functional layers configured to provide a lower level of automation than each upper functional layer of the one or more upper functional layers (at least Table 2, Fig. 1-2; par. 51; inputs and conditions being input to each level; optimal balance of automation across the system, a goal and task centred approach to this analysis is proposed, in accordance with an exemplary embodiment of the invention, wherein the aim is not to optimise the system solely around the needs of the operator or allow the system to exploit all available automation technologies, but to determine what levels of automation are most appropriate for successfully achieving the mission objectives in the operational environment, balancing the needs and constraints of the system and the operator), 
each lower functional layer of the one or more lower functional layers configured to provide one or more status outputs to each upper functional layer of the one or more upper functional layers, the at least one upper functional layer of the one or more upper functional layers configured to provide a greater level of automation than each lower functional layer of the one or more lower functional layers (at least Table 2, Fig. 1-2; par. 51; inputs and conditions being input to each level; optimal balance of automation across the system, a goal and task centred approach to this analysis is proposed, in accordance with an exemplary embodiment of the invention, wherein the aim is not to optimise the system solely around the needs of the operator or allow the system to exploit all available automation technologies, but to determine what levels of automation are most appropriate for successfully achieving the mission objectives in the operational environment, balancing the needs and constraints of the system and the operator).
As per Claim 2. The system of Claim 1, wherein the plurality of applications include one or more high integrity applications configured to provide high integrity behavior, the high integrity behavior configured to provide a substantially safe operation within a set of operating conditions for the one or more high integrity applications, the set of operating conditions being different for each high integrity application of the one or more high integrity applications (at least paragraph 4-12, 75-82; Table 2; Operators may revoke higher automation levels against specific decision points where analysis has determined it acceptable/safe to do so. For example, it may be necessary to revoke the system's ability to perform an aborted take-off under certain circumstances or switch off collision avoidance functionality during taxi as a result of high levels of false triggers).
As per Claim 3. The system of Claim 2, wherein the application selector is configured to dynamically select at least one high integrity application of the one or more high integrity applications based on at least one of one or more operating conditions, one or more sets of integrity assessment data, one or more sets supporting data, the one or more commands received from the one or more upper functional layers, or the one or more status outputs received from the one or more lower functional layers, the selected high integrity application dynamically selected by the application selector being the high integrity application that is configured to provide the best performance while maintaining integrity and fault tolerance (at least paragraph 4-12, 51; Fig. 2, Table 2; the UAV reverts, in each case, to a specified “safest” option available at a particular decision point; optimal balance of automation across the system, a goal and task centred approach to this analysis is proposed, in accordance with an exemplary embodiment of the invention, wherein the aim is not to optimise the system solely around the needs of the operator or allow the system to exploit all available automation technologies, but to determine what levels of automation are most appropriate for successfully achieving the mission objectives in the operational environment, balancing the needs and constraints of the system and the operator).
As per Claim 4. The system of Claim 1, wherein the plurality of applications include one or more high performance applications and a high integrity back-up application (at least paragraph 4-12, 51; Fig. 2, Table 2; the UAV reverts, in each case, to a specified “safest” option available at a particular decision point; optimal balance of automation across the system, a goal and task centred approach to this analysis is proposed, in accordance with an exemplary embodiment of the invention, wherein the aim is not to optimise the system solely around the needs of the operator or allow the system to exploit all available automation technologies, but to determine what levels of automation are most appropriate for successfully achieving the mission objectives in the operational environment, balancing the needs and constraints of the system and the operator).
As per Claim 7. The system of Claim 1, further comprising: one or more operator output interfaces configured to display the one or more status outputs (at least Table 2, 4; automatically displays the alternative options to the operator to select from if necessary.).
As per Claim 8. The system of Claim 1, wherein each upper functional layer of the one or more upper functional layers is configured to monitor one or more characteristics of the one or more lower functional layers, the one or more lower functional layers configured to provide a lower level of automation than each upper functional layer of the one or more upper functional layers (at least Table 2; manual decisions are being continuously made and require constant inputs into the system, e.g. steering commands during manual taxi. 2.3.13 PACT 0 is appropriate where there are no discrete options available or the number of options cannot be easily prioritised and displayed to the operator, e.g. entry of an altitude value into an auto-pilot console. 2.3.14 PACT 0 is appropriate when the system does not have sufficient information to generate possible options. PACT 1 Guidelines 2.3.15 PACT 1 is appropriate when the operator wishes to assess decision options but the system has sufficient information to generate those options but insufficient information to make a recommendation).
Claims 9-12, 15 do not, in substance, add or define any additional limitations over claims 1-4, 7-8 and therefore are rejected for similar reasons, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridings in view of Hartung et al (hereinafter “Hartung”, 2017/0139411).
As per Claim 5. Ridings fails to explicitly disclose wherein each functional layer of the plurality of functional layers further includes: a safety monitor configured to raise one or more safety alerts based on at least one of one or more operating conditions, one or more sets of integrity assessment data, one or more sets of supporting data, one or more commands received from the one or more upper functional layers, or the one or more status outputs received from the one or more lower functional layers, the safety monitor further configured to clear the one or more safety alerts; and a switch configured to switch between the one or more high performance applications and the high integrity back-up application when a safety alert of the one or more safety alerts is raised, the switch further configured to switch between the one or more high performance applications and the high integrity back-up application when a safety alert of the one or more safety alerts is cleared.
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Hartung. Hartung discloses, in an analogous autonomous vehicle art, each component having a safety mgr and the safety mgrs. relaying their data to safety decision making module 520  (at least Fig. 5; par. 61-65). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Hartung’s safety module and mgrs. with Ridings as Hartung teaches the system being more resilient to component failures when there are multiple redundant components that remain operational, such that the system is safety critical so long as two components can vote on a decision, and otherwise make a different decision or require operator input until the component is restored (at least paragraph 69, 55-57, 45-51, 98-99). 
As per Claim 6. Ridings fails to explicitly disclose wherein each functional layer of the plurality of functional layers further includes: a safety monitor configured to raise one or more safety alerts based on at least one of one or more operating conditions, one or more sets of integrity assessment data, one or more sets of supporting data, one or more commands received from the one or more upper functional layers, or the one or more status outputs received from the one or more lower functional layers, the safety monitor further configured to clear the one or more safety alerts, the application selector configured to switch between the one or more high performance applications and the high integrity back-up application when a safety alert of the one or more safety alerts is raised, the application selector further configured to switch between the high integrity back-up application and the one or more high performance applications when a safety alert of the one or more safety alerts is cleared by the safety monitor. 
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Hartung. Hartung discloses, in an analogous autonomous vehicle art, each component having a safety mgr and the safety mgrs. relaying their data to safety decision making module 520  (at least Fig. 5; par. 61-65). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Hartung’s safety module and mgrs. with Ridings as Hartung teaches the system being more resilient to component failures when there are multiple redundant components that remain operational, such that the system is safety critical so long as two components can vote on a decision, and otherwise make a different decision or require operator input until the component is restored (at least paragraph 69, 55-57, 45-51, 98-99).
Claims 13-14 do not, in substance, add or define any additional limitations over claims 5-6 and therefore are rejected for similar reasons, supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443